DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,195,669. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-13 of the ‘669 patent recite an energy-storage device (claim 1, col. 8, line 51) including a charge-storing supercapacitor cell comprised of electrodes (claim 1, col. 8, lines 51-52) at least one of which includes a nano-carbon component (claim 1, col. 8, line 54), an ion permeable membrane (claim 1, col. 8, lines 56-57) and an electrolyte (claim 1, col. 8, line 55) characterised in that the cell is embedded or encapsulated in a flexible or rigid matrix (claim 1, col. 8, lines 57-58).
With respect to claim 2, claims 1-13 of the ‘669 patent recite that the nano-carbon component includes carbon nanotubes, graphene or a mixture thereof.  See claim 1, col. 8, lines 54-55.
With respect to claim 3, claims 1-13 of the ‘669 patent recite that at least one electrode contains activated carbon having a high surface-area.  See claim 1, col. 8, lines 52-53.
With respect to claim 4, claims 1-13 of the ‘669 patent recite that the charge-storing cell comprises a polymer pouch in which the electrode(s) and the electrolyte are contained.  See claim 2.
With respect to claim 5, claims 1-13 of the ‘669 patent recite that matrix defines at least one void for containing the electrolyte. See claim 3.
With respect to claim 6, claims 1-13 of the ‘669 patent recite that matrix is a composite structure including the electrolyte in gel or polyelectrolyte form, the electrodes and a polymer component providing structural rigidity or flexibility.  See claim 4.
With respect to claim 7, claims 1-13 of the ‘669 patent recite that the matrix is coated with a water- and/or oxygen-impermeable barrier layer.  See claim 5.
With respect to claim 8, claims 1-13 of the ‘669 patent recite that the matrix is reinforced wither by including rigid or flexible metal or polymer inserts or by employing self-supporting electrodes and/or polymer membranes.  See claim 6.
With respect to claim 9, claims 1-13 of the ‘669 patent recite that the electrode is a woven, non-woven or electrospun cloth or mat and the matrix is comprised of a polymeric electrolyte.  See claim 7.
With respect to claim 10, claims 1-13 of the ‘669 patent recite that the rigid or flexible matrix is a carbon fibre matrix and exposed carbon fibres on a surface thereof act as a current collector for the electrodes.  See claim 8.
With respect to  claim 11, claims 1-13 of the ‘669 patent recite that the charge-storing supercapacitor cell has an equivalent series resistance of less than 30 Ohms measured over 100 cycles of charge and discharge; and a specific conductance of greater than 100 Farads per gram and an energy storage capacity of greater than 6 Wh/kg at an operating voltage of 3.5 Volts.  See claim 9.
With respect to claim 12, claims 1-13 of the ‘669 patent recite a body part for a transportation vehicle characterised by comprising an aerodynamically- shaped flexible or rigid element which encapsulates or in which is embedded at least one charge- storing supercapacitor cell (see claim 10) comprised of electrodes at least one of which includes a nano-carbon component, an ion permeable membrane and an electrolyte (see claim 1, col. 8, lines 54-57).
With respect to claim 13, claims 1-13 of the ‘669 patent recite a photovoltaic cell which is attached to or disposed within at least one surface of the element and which is in electrical contact with the charge-storing supercapacitor cell.  See claim 11.
With respect to claim 14, claims 1-13 of the ‘669 patent recite a connector for electrically connecting it to another body part or an electrical component of the transportation vehicle.  See claim 12.
With respect to claim 15, claims 1-13 of the ‘669 patent recite that a body part as claimed in claim 12 characterised by having a drag coefficient in the range 0.7- 0.2.  See claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiralal et al. (US Pat. App. Pub. No. 2013/0224551).
With respect to claim 1, Hiralal discloses an energy-storage device including a charge-storing supercapacitor cell (see FIG. 6) comprised of electrodes (see FIG. 6, elements 602/603 and paragraph [0085]) at least one of which includes a nano-carbon component (see paragraph [0085], citing a carbon nanotube ink), an ion permeable membrane (see FIG. 6, element 621) and an electrolyte (see paragraph [0085]) characterised in that the cell is embedded or encapsulated in a flexible or rigid matrix (see FIG. 8, element 822).
With respect to claim 2, Hiralal discloses that the nano- carbon component includes carbon nanotubes, graphene or a mixture thereof.  See paragraph [0085], citing carbon nanotubes.
With respect to claim 3, Hiralal discloses that at least one electrode contains activated carbon having a high surface-area.  See paragraph [0081].
With respect to claim 4, Hiralal discloses that the charge-storing cell comprises a polymer pouch in which the electrode(s) and the electrolyte are contained.  See paragraph [0088].
With respect to claim 5, Hiralal discloses that matrix defines at least one void for containing the electrolyte.  See FIG. 8, wherein element 822 has a void within which houses electrolyte (see also, paragraph [0093]).
With respect to claim 6, Hiralal discloses that matrix is a composite structure including the electrolyte in gel or polyelectrolyte form, the electrodes and a polymer component providing structural rigidity or flexibility.  See paragraph [0093].
With respect to claim 8, Hiralal discloses that the matrix is reinforced wither by including rigid or flexible metal or polymer inserts or by employing self-supporting electrodes and/or polymer membranes.  See paragraphs [0088]-[0089].
With respect to claim 9, Hiralal discloses that the electrode is a woven, non-woven or electrospun cloth or mat and the matrix is comprised of a polymeric electrolyte.  See paragraphs [0085] and [0093].
With respect to claim 11, Hiralal is considered to disclose that the charge-storing supercapacitor cell has an equivalent series resistance of less than 30 Ohms measured over 100 cycles of charge and discharge; and a specific conductance of greater than 100 Farads per gram and an energy storage capacity of greater than 6 Wh/kg at an operating voltage of 3.5 Volts.  Each of the specified limitations are physical properties of a supercapacitor cell.  Because Hiralal explicitly discloses each of the cited structural limitations of claim 1, Hiralal is also considered to implicitly disclose any physical properties associated therewith.  See MPEP 2112.01.
Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hucker et al. (US Pat. App. Pub. No. 2015/0162140).
With respect to claim 12, Hucker discloses a body part for a transportation vehicle (see paragraph [0017]) characterised by comprising an aerodynamically-shaped flexible or rigid element (see paragraph [0018], noting the use on aircraft wings) which encapsulates or in which is embedded at least one charge-storing supercapacitor cell (see paragraph [0010]) comprised of electrodes at least one of which includes a nano-carbon component (see paragraph [0012], citing carbon nanotubes), ion permeable membrane (see paragraph [0013], citing a separator) and an electrolyte (see paragraph [0013], citing an electrolyte).
With respect to claim 13, Hucker discloses a photovoltaic cell which is attached to or disposed within at least one surface of the element and which is in electrical contact with the charge-storing supercapacitor cell.  See paragraph [0025].
With respect to claim 14, Hucker discloses a connector for electrically connecting it to another body part or an electrical component of the transportation vehicle.  See Hucker, paragraph [0025], noting the connection to at least a photovoltaic cell.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiralal et al. (US Pat. App. Pub. No. 2013/0224551) in view of Sayre et al. (US Pat. App. Pub. No. 2015/0093629).
With respect to claim 7, Hiralal fails to teach that the matrix is coated with a water- and/or oxygen-impermeable barrier layer.
Sayre, on the other hand, teaches that the matrix is coated with a water- and/or oxygen-impermeable barrier layer.  See paragraph [0029].  Such an arrangement is stable in the presence of electrolytes and helps carry stress.  See paragraph [0029].
Accordingly, it would have been obvious to one of ordinary skill in art, at the time of invention, to modify Hiralal, as taught by Sayre, in order to be stable in the presence of electrolytes and helps carry stress.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiralal et al. (US Pat. App. Pub. No. 2013/0224551) in view of Hucker et al. (US Pat. App. Pub. No. 2015/0162140).
With respect to claim 10, Hiralal fails to teach that the rigid or flexible matrix is a carbon fibre matrix and exposed carbon fibres on a surface thereof act as a current collector for the electrodes.
Hucker, on the other hand, teaches that the rigid or flexible matrix is a carbon fibre matrix and exposed carbon fibres on a surface thereof act as a current collector for the electrodes.  See paragraphs [0012] and [0051].  Such an arrangement results in the ability to act as a direct replacement for a panel on a vehicle body.  See paragraph [0007].
Accordingly, it would have been obvious to one of ordinary skill in art, at the time of invention, to modify Hiralal, as taught by Hucker, in order to allow the energy-storage device to act as a direct replacement for a panel on a vehicle body.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hucker et al. (US Pat. App. Pub. No. 2015/0162140) in view of Somers (US Pat. App. Pub. No. 2003/0127561).
With respect to claim 15, Hucker fails to explicitly teach having a drag coefficient in the range 0.7-0.2.
Somers, on the other hand, teaches a wing having low-profile drag coefficients of 0.1-0.4.  See paragraph [0024].  Such an arrangement is useful in low-speed, general aviation aircraft.  See paragraph [0002].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Hucker, as taught by Somers, to be useful in low-speed, general aviation aircraft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848